ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
RLM Communications, Inc.                      )      ASBCA No. 60324
                                              )
Under Contract No. W91247-12-D-0012           )

APPEARANCES FOR THE APPELLANT:                       Kyle R. Still, Esq.
                                                     Benjamin N. Thompson, Esq.
                                                      Wyrick Robbins Yates & Ponton LLP
                                                      Raleigh, NC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Julie A. Glascott, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 9 March 2016




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 60324, Appeal ofRLM Communications, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals